DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 20140325797).
As for Claim 1, Hasegawa discloses a snap button comprising: 
a male snap button (220) made of metal; and 
a female snap button (210),
wherein the male snap button (220) comprises: 
a base portion (120), and an engaging protuberance (123) which projects from the base portion, wherein the female snap button (210) comprises: 
a ring member (comprises of member 40/50) made of soft resin, defining an engagement space (P40) which detachably accepts the engaging protuberance (see Fig. 11), and 
a female snap body (30) made of metal, accommodating the ring member (see  Fig. 11), and wherein the ring member is provided with a protruding portion (12 of member 10) which projects further out to one side than an end on the one side of the female snap body facing the male snap button in an axial direction (see Fig. 9), and which is provided in a circumferential direction;
wherein in a state in which the engaging protuberance of the male snap button is accepted in the engagement space of the female snap button, the base portion of the male snap button is in contact with the protruding portion (see Figs. 9-11 discloses the head portion of 10 which contacts the surface of 120 when the male and female snap button is engaged).
2. (Original) The snap button according to claim 1, wherein the female snap body comprises a bottom portion (31), and the ring member comprises a ring bottom portion (52) which is disposed between the bottom portion (31) and the engaging protuberance (123) in a state in which the engaging protuberance is accepted in the engagement space (see Fig. 11).
4. (Original) The snap button according to claim 2, wherein the bottom portion and the ring bottom portion each have an opening (P30/P40)) through which a shaft portion (shaft of 110) of a button fastener passes, and the shaft portion is crimped to the bottom portion or the ring bottom portion (see Fig. 11).
As for Claim 5, Hasegawa discloses a female snap button comprising: 
a ring member (10/40/50) made of soft resin, defining an engagement space (P40); and 
a female snap body (30) made of metal, accommodating the ring member (see Fig. 11), 
wherein the ring member comprises;
a cylindrical portion (12) having the smallest inner diameter (inner diameter of 12 which is smaller than diameter of 13) at a female-side engagement edge (see Fig. 3 discloses edge at bend of 12) thereof; and 
a protruding portion (portion of 12 at beginning of bend in 12) which projects further out to one side than the female-side engagement edge and than an end on the one side of the female snap body (see Figs. 3 and 9-11) facing a male snap button in an axial direction (see Fig. 9), and the protruding portion is provided in a circumferential direction (see Figs. 9-11);
wherein the end on the side of the female snap body is disposed further out to the one side than the female-side engagement edge (see Fig. 3 disclosing top end at 13 which is further out than the female-side engagement edge).
6. (Original) The female snap button according to claim 5, wherein the female snap body comprises a bottom portion (31), and the ring member comprises a ring bottom portion (52) which covers the bottom portion (see Fig. 11).
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Hasegawa fails to disclose, teach or suggest the technical contents in claim 1, Examiner respectfully disagrees and discloses the claimed subject matter in rejection provided herein.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Applicant in Claim 1 recite  the ring member “is provided with a protruding portion” and Hasegawa discloses a ring member (40/50) provided with a protruding portion (which is structure of 10 that functions in consult with the structure of 40 and 50).
In response to Applicant’s argument drawn to claim 5, Examiner respectfully disagrees and discloses the claimed subject matter in rejection provided herein.  Furthermore, Applicant’s argument appears to be further limiting because Applicant fails to claim an upper side, but only claims one side which can many sides.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677